Case: 17-40510       Document: 00514261372         Page: 1     Date Filed: 12/05/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                             United States Court of Appeals
                                                                                      Fifth Circuit

                                       No. 17-40510                                 FILED
                                                                             December 5, 2017
                                                                               Lyle W. Cayce
UNITED STATES OF AMERICA,                                                           Clerk

                                                  Plaintiff-Appellee

v.

FRANK EDWIN PATE,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 4:14-CR-125-1


Before HIGGINBOTHAM, JONES, and COSTA, Circuit Judges.
PER CURIAM: ∗
      Frank Edwin Pate, proceeding pro se, has filed the following motions in
this court: (1) a motion for stay of judgments, in which he also requests
immediate release; (2) a motion to dismiss for lack of appellate jurisdiction;
(3) a motion to dismiss due to lack of finality and remand the case to the district
court; (4) a motion for stare decisis application of law; (5) a motion for judicial
notice; (6) a motion to correct a clerical error and for leave to file a motion to
vacate judgments, along with (7) the motion to vacate judgments.


       ∗
         Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 17-40510     Document: 00514261372         Page: 2   Date Filed: 12/05/2017


                                  No. 17-40510

     IT IS ORDERED that Pate’s motion to correct a clerical error and for
leave to file his motion to vacate judgments is GRANTED and his remaining
motions, including the motion to vacate judgments, are DENIED. Pate has
appealed from the denial of an unauthorized motion. See United States v.
Early, 27 F.3d 140, 141-42 (5th Cir. 1994). The appeal is without arguable
merit and is therefore frivolous. See Howard v. King, 707 F.2d 215, 219-20 (5th
Cir. 1983). Accordingly, we DISMISS the appeal AS FRIVOLOUS. See 5TH
CIR. R. 42.2.
     Pate is CAUTIONED that future frivolous, repetitive, or otherwise
abusive filings will result in the imposition of sanctions, including dismissal,
monetary sanctions, and restrictions on his ability to file pleadings in this court
or any court subject to this court’s jurisdiction.




                                         2